        Case 1:19-cv-01257-ALC-SN Document 117 Filed 01/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        1/28/2021


RODOLFO MONTER HERNANDEZ, et al.,

                                            Plaintiffs,                  19-CV-01257 (ALC)(SN)

                          -against-                                    SCHEDULING ORDER
                                                                      FOR DAMAGES INQUEST
99 THAI PLAYGROUND LLC, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On January 27, 2021, the Honorable Andrew L. Carter referred this case to my docket to

conduct an inquest and to report and recommend concerning Plaintiff’s damages as to

Defendants 99 Thai Playground LLC, Inspired Hospitality Management LLC, and Ngam

Thaimee (collectively, “Defaulting Defendants”). It is now ORDERED that:

        1.       No later than 30 days after entry of this Order, Plaintiff shall file Proposed

Findings of Fact and Conclusions of Law describing all claimed damages and any other

monetary relief as to the Defaulting Defendants. Plaintiff should file this document, along with

any accompanying exhibits and affidavits, to ECF under “Civil Events/Other Filings/Trial

Documents.” Plaintiff shall serve a complete copy of his filing and a copy of this Order by mail

to each Defaulting Defendants’ last known address.

        2.       Plaintiff shall support his Findings of Fact and Conclusions of Law with

affidavits and other documentary evidence. Each proposed finding of fact shall cite the evidence

provided.
       Case 1:19-cv-01257-ALC-SN Document 117 Filed 01/28/21 Page 2 of 2




       3.      Defaulting Defendants shall file a response, if any, no later than 30 days after

service. Defaulting Defendants shall respond to each Finding of Fact and Conclusion of Law

asserted by Plaintiff. Defaulting Defendants may also submit Counter Findings of Fact and

Conclusions of Law. Defaulting Defendants shall support each finding of fact (in both its

response to Plaintiff’s filing, as well as each one’s own Counter-Statement) with affidavits or

other documentary evidence. Each proposed finding of fact shall cite the evidence provided.

       4.      The Court hereby notifies the parties that it may conduct this inquest based solely

upon the written submissions of the parties. See Action S.A. v. Marc Rich & Co., 951 F.2d 504,

508 (2d Cir. 1991); Fustok v. ContiCommodity Servs. Inc., 873 F.2d 38, 40 (2d Cir. 1989). Any

party seeking an evidentiary hearing on damages must set forth reasons why the inquest should

not be based upon the written submissions alone and include a description of what witnesses

would be called to testify and the nature of the evidence that would be submitted.

SO ORDERED.




DATED:         January 28, 2021
               New York, New York
